Citation Nr: 1826748	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a temporary total rating based on surgical or other treatment necessitating convalescence for service-connected right knee strain, status post arthroscopy and medial meniscectomy. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2006 to December 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In October 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record after the issuance of the June 2014 statement of the case.  38 C.F.R. § 20.1304(c) (2017).   Therefore, the Board may properly consider all of the evidence of record. 


FINDING OF FACT

Resolving all doubt in favor of the Veteran, he was in need of convalescence for a period of three months following his November 21, 2011, surgery for his service-connected right knee strain, status post arthroscopy and medial meniscectomy.


CONCLUSION OF LAW

The criteria for a temporary total rating for a period of three months, but no later, based on surgical or other treatment necessitating convalescence for service-connected right knee strain, status post arthroscopy and medial meniscectomy, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.30 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

The Veteran is seeking a temporary total rating based on surgical or other treatment necessitating convalescence for service-connected right knee strain, status post arthroscopy and medial meniscectomy.  Specifically, he asserts that, following his November 21, 2011, surgery on his right knee, he was unable to work as his right knee was placed in a brace, and he was using crutches, undergoing physical therapy, and taking medication, which resulted in an inability to drive.  

It is an established policy of VA that veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b).  In the case of a disability which is temporary in nature such as a period of convalescence following surgery, governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30.  All reasonable doubt will be resolved in the claimant's favor.  38 U.S.C. § 5107; 38 C.F.R. § 4.3.

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id.  The recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id.  

After a review of the record, the Board finds that a temporary total rating based on convalescence following surgery for the Veteran's service-connected right knee disability is warranted for a period of three months, but no later.  

In this regard, on November 21, 2011, the Veteran underwent a right knee arthroscopy and medial meniscectomy, excise of plica, and anterior cruciate ligament (ACL) repair.  He was discharged the following day.  

A December 2011 VA treatment record indicates that, during a follow-up visit with respect to his right knee surgery, the Veteran reported no real pain, but some aches.  He further reported that he was able to bear weight, and used a cane or crutches.  Following a review of imaging, the examiner noted an assessment of "very well post op ACL/MM."  The examiner further noted that the Veteran did not need rehabilitation as of such date, but could do it himself.  He further indicated that the Veteran should use an aid or knee immobilizer when he was out, and still required pain medication.  The Veteran was advised to check back in 4-6 weeks. 

An additional December 2011 VA treatment record notes an assessment of knee pain.  It was further indicated that the Veteran was unsure of which exercises he was expected to do at home.   

An August 2012 VA treatment record reveals that the examiner indicated that the Veteran could return to light work following his right knee ACL reconstruction based on his last evaluation in January 2012.  Such record further reveals that the examiner recommended against the Veteran running for nine months to a year post-operatively.  A September 2012 VA treatment record indicates the Veteran's complaint of increasing knee pain.  Such record further indicates that the Veteran underwent X-rays and was referred to physical therapy.  

At his October 2017 Board hearing, the Veteran testified that, at his December 2011 follow-up appointment, he was asked how he was doing and responded that he was fine; however, he did not mean that he was fine from his right knee injury as he was still using a knee brace, crutches, and taking medication.  He further reported that, if he had to do any long periods of walking or physical activity, he had to wear his knee brace.  The Veteran stated that he did not work for approximately eleven months after his surgery.  He noted that he was in an air foam brace for approximately a month and used crutches for approximately three months following surgery.  He further noted that, a month following his surgery, he began physical therapy, but was unsure for how long.  Furthermore, the Veteran indicated that the surgeon who performed his surgery recommended that he should not work for six months as he was working at the post office, which required him to be on his feet.

Based on the foregoing, the Board finds that the Veteran is entitled to a temporary total evaluation based on surgical treatment necessitating convalescence for his service-connected right knee disability for a period of three months, but no later.  In this regard, the Board finds that the December 2011 VA treatment record reveals that the Veteran had been using a cane or crutches, used an aid or knee immobilizer when he was out, and still required pain medication.  Furthermore, at his October 2017 Board hearing, he reported that, following his surgery, he was in an air foam brace for approximately a month, and used crutches for approximately three months.  

However, to the extent that the Board finds that any additional extension beyond the initial three months is not warranted, the Board notes that the December 2011 VA treatment record indicated that, based on objective findings, the Veteran did not need rehabilitation and he was "very well post op ACL/MM."  Furthermore, although the Veteran contends that he was unable to work for approximately 11 months due to his right knee disability following surgery, the August 2012 VA treatment record indicated that the Veteran could return to light work following his right knee ACL reconstruction based on his last evaluation in January 2012.  Further, the record indicates the Veteran reported that he stopped working in 2011 due to his service-connected posttraumatic stress disorder.   

Thus, after resolving all doubt in favor of the Veteran, the Board finds that a temporary total evaluation based on surgical treatment necessitating convalescence for his service-connected right knee disability is warranted for a period of three months, but no later.  In denying an extension of the temporary total  rating past the initial three-month period, the Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against such aspect of his claim.  Therefore, such aspect of his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.30.  


ORDER

A temporary total rating for a period of three months, but no later, based on surgical or other treatment necessitating convalescence for service-connected right knee strain, status post arthroscopy and medial meniscectomy, is granted, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


